DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-15, 17, and 20-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 1-18-22.  It is noted that Applicant elected the embodiment from Figures 1A-E and claims 2-15, 17, and 20-23 all contain limitations directed to non-elected embodiments. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  It is noted that the objection is being made with regards to the elected embodiment (Figs 1A-E) only.  Therefore:
The at least one support portion, of claim 1;
It is noted that at least one support portion may be shown in Figures 1A-E.  Labeling the portion in these Figures will overcome this objection.  If an item is important enough to claim, it is important enough to be labeled in the Figures.   
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 1 and the portions of the specification directed at Figure 1A-E, the specification fails to provide any insight on how the embodiment of Figures 1A-E incorporate the at least one support portion.  The portion of the specification directed to Figures 1A-E does not even appear to mention an at least one support portion, that two ends or the periphery of the at least one support portion is connected to the carrying portion, or the tool unit connects to/is supported by the at least one support portion.  Is the at least one support portion the horizontal members shown on the inside of the sphere half defining the openings in Figure 1B?
With regards to claim 1, the phrase “module comprises at least one support portion” is new matter.  The specification fails to provide any insight on how the module 111 comprises the at least one support portion.  In Figure 1B, 111 is the module and does not appear to incorporate anything that can be considered the at least one support portion.
With regards to claim 1, the phrase “the tool unit has a counter weight or a counterweight design” is new matter.  Paragraph [0056] specifically discloses the anti-tremor module includes the counterweight.  Disclosure that the tool unit has the counterweight is not supported by the original specification.
With regards to claim 1 and the portions of the specification directed at Figure 1A-E, the specification fails to provide any insight on what structures define a “counterweight design”.  Does a design have to comprise a counterweight?  Basically, it is not clear what makes one structural setup a counterweight design versus another structural setup that cannot be considered a counterweight design.
With regards to claim 19 and the specification, it is unclear what structure allows for the tool unit to be considered bent upward, non-horizontal, or length adjustable.  All of the tool units shown only appear to show bent downward, horizontal, or non-adjustable tool units.  It is unclear what structure makes up these other versions.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, it is unclear what structures represent the at least one support portion with regards to the elected Figures 1A-E embodiment.  The structure defining the at least one support portion is not clear along with that two ends or the periphery of the at least one support portion is connected to the carrying portion, or the tool unit connects to the at least one support portion.
With regards to claim 1, the phrase “module comprises at least one support portion” is unclear.  What structure allows for the module to comprise an at least one support portion?
With regards to claim 1, the phrase “one end of tool unit…connects to the at least one support portion” is unclear because as written, there would need to be a connecting structure allowing for this connection.  What structure allows for the unit to connect to anything besides the parts of the module?  The unit only appears to connect to parts of the module and then the module acts as the structure connecting the unit to remaining part of the tool.  Also, this “one end” is clearly on the outside of the anti-tremor device and is clearly not connected to anything as shown in Figure 1A.
With regards to claim 1, what structure allows for the counterweight or design to be part of the tool unit and in addition to the module when paragraph [0056] discloses the module has the counterweight?
With regards to claim 1, the phrase “the tool unit is supported by the at least one support portion” is unclear.  Earlier it is disclosed that the tool unit connects to the at least one support portion.  As written, the unit is connected to the support portion and is separately is supported by the at least one support portion.  It is not clear if this is intended to interact with the unit in two separate ways or if there is only one engagement that defines both the connection and the support.   
With regards to claim 1, it is unclear what structures define a “counterweight design”.  Does a design have to comprise a counterweight?  Basically, it is not clear what makes one structural setup a counterweight design versus another structural setup that cannot be considered a counterweight design.    
With regards to claim 19 and the specification, it is unclear what structure allows for the tool unit to be considered bent upward, non-horizontal, or length adjustable.  All of the tool units shown only appear to show bent downward, horizontal, or non-adjustable tool units.  It is unclear what structure makes up these other versions.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 16, 18, and 19 are rejected, as best understood, under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (10,264,904).
With regards to claim 1, Kim et al. disclose the same invention including an anti-tremor tool (1, title) having an anti-tremor device (25, 70, 2) having a carrying portion (25) having at least one opening (80b), an anti-tremor module mounted in the carrying portion (70, 2), the module has at least one support portion (70, 2) and two ends of the at least one support portion is connected to the carrying portion (70a, 70b), a tool unit (10, 20, 125, 40, 50, 60), one end of the tool unit is inserted through the at least one opening and connects to the at least one support portion (Fig. 4), the tool unit is supported by the at least one support portion (Fig. 4), and the tool unit has a counterweight (50).
With regards to claims 16, 18, and 19, Kim et al. disclose one surface of the carrying portion has an auxiliary structure (80a), the carrying portion has at least one second opening and the tool unit is inserted through both openings (Fig. 4), and the tool unit is curved (Fig. 2).     
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the correspond with the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
29 August 2022
/Jason Daniel Prone/Primary Examiner, Art Unit 3724